Exhibit 10.79

TERMINATION OF SECURITY INTEREST IN TRADEMARKS AND PATENTS

WHEREAS, Luna Innovations Incorporated, a Delaware corporation with its
principal place of business at 2851 Commerce Street, Blacksburg, VA 24060 (the
“Grantor”), is the owner of record of the trademarks and applications listed on
the attached Exhibit A, now issued or pending in the United States Patent and
Trademark Office (the “Trademarks”); and is the owner of record of the patents
and patent applications listed on the attached Exhibit B, now issued or pending
in the United States Patent and Trademark Office (the “Patents”); and

WHEREAS, the Grantor entered into that certain Security Agreement dated as of
January 12, 2010 (the “Security Agreement”), between the Grantor and Hansen
Medical, Inc., (“Secured Party”), a true and correct copy of which was recorded
by the United States Patent and Trademark Office on January 14, 2010, at
Ree14131, Frame 0984;

WHEREAS, the Secured Party desires to release its security interest in the
Trademarks and Patents and terminate the Security Agreement;

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, Secured Party hereby:

1. releases and reassigns to the Grantor any and all liens, security interests,
right, title and interest of Secured Party pursuant to the Security Agreement in
the trademarks and applications more fully described on Exhibit A, without
recourse or representation or warranty, express or implied; and

2. releases and reassigns to the Grantor any and all liens, security interests,
right, title and interest of Secured Party pursuant to the Security Agreement in
the patents and applications more fully described on Exhibit B, without recourse
or representation or warranty, express or implied; and

3. authorizes and requests the Commissioner of Patents and Trademarks of the
United States of America to note and record the existence of the release hereby
given.

IN WITNESS WHEREOF, Secured Party has caused this Termination of Security
Interest in Trademarks and Patents to be signed by its duly authorized
representative as of this 18th day of May 2011.

 

Secured Party:

 

Hansen Medical, Inc.

By:   /s/ Bruce J Barclay Name:   Bruce J Barclay Title:   President and CEO